Citation Nr: 0638078	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-40 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral elbow 
disability.

3.  Entitlement to service connection for bilateral foot 
sesamoiditis.

4.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran was a member of the Army National Guard, and 
served on his initial period of active duty for training 
(ADT) from August 1989 to November 1989.  In November 1991 he 
was discharged from the National Guard and assigned to an 
Army Reserve Control Group, for annual training.  There are 
copies of multiple orders in file indicating periods of 
annual training with the Army Reserve, including a period of 
ADT from June 15 to August 2, 2003. 

Based upon orders in the claim file, the veteran was 
activated with his Reserve Component Unit in July 2005, and 
it appears that he is currently on overseas deployment.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit requested. 

The issues of entitlement to service connection for a 
bilateral elbow disability and for bilateral foot 
sesamoiditis, and to an increased evaluation for a low back 
disability currently evaluated as 10 percent disabling, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action by the appellant is necessary.


FINDING OF FACT

The veteran has hypertension which was first manifested 
during his period of active duty for training from June 2003 
to August 2003.



CONCLUSION OF LAW

Hypertension was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim, and such notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In the present case, this was done, in a January 
2004 letter.  

The Board is aware that a recent decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  Since the claim for service connection is 
being granted, the RO will address any additional notice 
matters when effectuating the award.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

As to members of the Reserve and National Guard, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty for training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6.

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The veteran's service medical records demonstrate that, 
during a Reserve medical examination for active duty for 
training in March 2003, his blood pressure was 135/87.  There 
is no history or record of prior elevated blood pressure 
readings.  His National Guard entrance examination in 
November 1988 had shown blood pressure of 110/70.

He was ordered to ADT (described in his orders as Active Duty 
Special Work, as an instructor of members of the Reserve 
Officer Training Corps) in June 2003, for a period of 49 
days.  He sustained a back injury in the line of duty (the 
residuals of which are now service connected) in July 2003.  
Blood pressure readings taken during evaluation of the back 
disorder in July 2003 were as follows:  140/90, 146/94, 
144/91, and 140/85.  

The veteran was released from Reserve duty on August 2, 2003.  
Later that month he was seen at a VA medical facility, and 
two blood pressure readings were recorded:  159/105 and 
138/98.  He stated that he had had high blood pressure 
readings ever since hurting his back in service.  
Hypertension was diagnosed, and he was placed on Lopressor.  
Additional readings in October 2003 indicated blood pressure 
of 188/107 and 150/100.

After a careful review of the evidence of record, and upon 
consideration of the doctrine of giving the benefit of the 
doubt to the veteran, the Board finds that service connection 
for hypertension has been established.  The evidence shows 
that this disorder, although not actually diagnosed, was 
first manifested during his June to August 2003 period of 
Reserve active duty for training.  Less than two weeks after 
his discharge, hypertension was diagnosed by VA and treated 
with medication.  The Board finds that the evidence is in 
approximate balance as to whether the veteran's diagnosed 
hypertension had its onset during his period of ADT service 
in 2003, and therefore was incurred during active military 
service.


ORDER

Entitlement to service connection for hypertension is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The evidence of record indicates that the veteran did 
complain of elbow pain in service.  However, he has never 
been afforded a VA examination to determine whether he has 
elbow disabilities which can be related to his complaints of 
pain.  In regard to the feet, the veteran had complained of 
foot pain in service; he currently has a diagnosis of 
bilateral sesamoiditis, which a private physician noted could 
possibly be related to his wearing of combat boots.  A VA 
examination which renders an opinion as to the etiology of 
the diagnosed sesamoiditis is needed before a final 
determination by the Board can be made.

The veteran has also alleged that his service-connected low 
back disability is more disabling than the current evaluation 
would suggest.  He has stated that he suffers from constant 
daily pain, which he rates at 10 on a scale of 1 to 10.  A VA 
examination performed in December 2004 had found that his 
complaints were not consistent with the objective physical 
signs and tests.  The examiner felt that the veteran was 
malingering.  However, the Board notes that an MRI performed 
in March 2005 had found hypertrophy and disease at L4-5 and 
L5-S1, which had not been present at the time an MRI was 
conducted in 2003.  This suggests that the low back disorder 
may have worsened since the last VA examination.  It is 
further noted that the December 2004 VA examination had not 
included a neurological evaluation, which is needed in order 
to ascertain whether there any neurological symptoms which 
need to be considered in evaluating his low back claim.

As noted above, during the pendency of this appeal the Court 
of Appeals for Veterans Claims issued a decision in the case 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will assure 
compliance with the requirements of the Court in this matter.

The veteran is hereby advised of the importance of reporting 
to any scheduled VA examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to inform the RO when he is 
available to be examined. 

2.  Once the veteran indicates when he is 
available for examination, he should be 
scheduled for VA orthopedic and neurological 
examinations.  The claims folder must be made 
available to the examiners to review in 
conjunction with the examinations, and the 
examiners must indicate in their examination 
reports that the claims folder was so 
reviewed.  

a.  After reviewing all the evidence of 
record, the orthopedic examiner should 
render an opinion as to whether or not the 
veteran suffers from elbow disabilities 
which can be related to his complaints of 
elbow pain in service.  Specifically, the 
examiner should address whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., 50-50 
probability), or unlikely (i.e., a 
probability of less than 50 percent) that 
the first clinical manifestations of any 
current bilateral elbow disorder occurred 
while the veteran was on National Guard or 
Reserve duty.

b.  In regard to the bilateral foot 
sesamoiditis, the orthopedic examiner 
should also indicate whether this 
condition, if currently present, is related 
to the complaints of foot pain noted in the 
service medical records.  As above, the 
examiner should address whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., 50-50 
probability), or unlikely (i.e., a 
probability of less than 50 percent) that 
the first clinical manifestations of any 
current disorder of the feet occurred while 
the veteran was on National Guard or 
Reserve duty.

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  If it cannot be determined 
whether the veteran's current disorders of 
the elbows and/or feet are causally related 
to his in-service complaints, on a medical 
or scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

e.  The orthopedic examiner should also 
evaluate the current nature and degree of 
severity of the low back disability.  The 
examiner should fully describe the degree 
of limitation of motion of the joint or 
joints affected by any degenerative 
changes.  Any limitation of motion must be 
objectively confirmed by clinical findings 
such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
Complete range of motion studies should be 
performed to accurately ascertain the 
amount of limitation of motion present in 
the low back.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination, and endurance should be 
described, and the degree of functional 
loss due to pain should also be indicated, 
per 38 C.F.R. § 4.40.  It should be 
indicated whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy of disuse, per 38 C.F.R. § 4.45.

f.  The neurological examiner should 
indicate whether there is any neurological 
involvement caused by the low back 
disability, and specifically state which 
nerves, if any, are affected.  If there is 
neurological involvement, the examiner 
should describe its degree (that is, 
whether it is mild, moderate, moderately 
severe, or severe in nature).

g.  All appropriate tests deemed necessary 
should be accomplished.  The examiners 
should provide comprehensive reports 
including complete rationales for all 
conclusions made.

3.  Once the above-requested development has 
been completed, the veteran's claims for 
service connection for bilateral elbow and 
bilateral foot sesamoiditis, and the claim for 
an increased evaluation for the service-
connected low back disability must be 
readjudicated.  If any of the decisions remain 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


